       Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

TERRELL PERRY; SHALESHIA PERRY;                      )
T.P., a minor by her father TERRELL                  )
PERRY; & T.P. Jr., a minor by his father             )   CASE NO. 1:20-cv-123-ECM-SMD
TERRELL PERRY;                                       )
                                                     )   JURY TRIAL REQUESTED
     Plaintiffs,                                     )
                                                     )
v.                                                   )
                                                     )
THE CITY OF DOTHAN, ALABAMA                          )
d/b/a/ WATER WORLD WATER PARK,                       )
                                                     )
     Defendant.

                                    AMENDED COMPLAINT

        COMES NOW the Plaintiffs who hereby complain against the above-named

Defendant, as set forth herein-below.

                                   I. JURISDICTION & VENUE

        1.         Plaintiffs file this Complaint, institute these proceedings, and invoke the

jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334 (a)(4), as

an action arising under the Act of Congress known as Title II of the Civil Rights Act of

1964, (42 U.S.C. § 2000(a) and (b)(2) and 42 U.S.C. § 1981(a), et seq. to obtain

equitable relief, the costs of suit, including reasonable damages suffered by the

Plaintiffs, due to the Defendant's discrimination against Plaintiffs.

        2.         Venue is proper in the Southern Division of the Middle District of Alabama,

since the alleged discriminating action of Defendant occurred in Houston County,

Alabama.




                                                 1
      Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 2 of 7




                                       II. PARTIES

       3.     The Plaintiffs Terrell Perry, Shaleshia Perry, and their minor children T.P.

and T.P. Jr., are citizens of the United States and a resident of Montgomery County,

Alabama. Plaintiffs Terrell Perry and Shaleshia Perry are above the age of nineteen

years old. Plaintiffs T.P. and T.P. Jr. are minor children and bring this complaint by their

father, Terrell Perry. The Plaintiffs are sometimes hereinafter referred to collectively as

“the Perry family.”

       4.     The Defendant, The City of Dothan, Alabama d/b/a Water World Water

Park (hereinafter “Defendant” or “Water World”), is a business entity that is operating a

water park in Houston County, Alabama.

                              III. STATEMENT OF FACTS

       5.     Plaintiffs are African-Americans.

       6.     On June 27, 2019, the Perry family traveled approximately eighty-five (85)

miles from Union Springs, Alabama to Dothan, Alabama to enjoy a family day together

at Water World.

       7.     After arriving at Water World, the Perry family purchased tickets to enter

the park at a cost of $36.00 and paid an additional $6.00 to rent two tubers.

       8.     The Perry family were in the pool for approximately ten (10) minutes or

less when an employee or agent of Water World approached Mrs. Perry and demanded

she exit the pool.

       9.     At the time she was in the pool, Ms. Perry was wearing a t-shirt with a

swimsuit underneath. A Caucasian woman was in the pool at the same time wearing a

t-shirt. The Caucasian woman was allowed to stay in the pool, but Ms. Perry was not.




                                             2
     Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 3 of 7




Ms. Perry asked that her children, minors T.P. and T.P. Jr., be allowed to continue to

swim since the main purpose of the family’s trip was to allow their children to enjoy the

pool. However, the children were not allowed to continue to swim.

       10.    Mrs. Perry requested that her money be refunded and a Water World

security guard replied “we took that.” As a result of Water World’s actions, Mr. and Mrs.

Perry drove all the way to Dothan to provide family entertainment for their children, but,

after paying for said public accommodation, were denied the right by Water World to

access and use said public accommodation.

       11.    The Perry family avers that Water World is engaged in a pattern and

practice of race discrimination and racial profiling. It is believed that two weeks prior to

the Perry family’s incident at Water World, another African-American, namely Makesha

M. Maynor, alleged on Water World’s Facebook page that she had been racially

discriminated against in the exact same manner, and under the exact same

circumstances, as the Perry family.

       12.    The Perry family avers that Caucasian women were allowed to dress

inappropriately, and enter the swimming pool as such, in violation of Water World’s

dress code, while African-Americans are held to a stricter standard.

       13.    As a result of Water World’s actions, the Perry family felt belittled,

demeaned, humiliated, and racially profiled for being told to leave Water World, a public

accommodation, while Caucasian guests similarly attired were not bothered. Water

World’s actions have caused the Perry family considerable mental and emotional

anguish.




                                             3
     Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 4 of 7




                    IV. PLAINTIFFS’ FIRST CAUSE OF ACTION

      VIOLATION OF TITLE VII OF 42 U.S.C. § 2000(A) AND (B)(1) FOR RACE
          DISCRIMINATION IN A PLACE OF PUBLIC ACCOMODATION

       14.    Plaintiffs repeat, reallege and incorporate by reference paragraphs 1

through 13 above, the same as if more fully set forth herein, and further aver that the

Defendant's actions toward the Plaintiffs violated Plaitniffs’ right to be free of racial

discrimination in public accommodations, in violation of Title II and 42 U.S.C. § 2000(a)

and (b)(2).

       15.    Plaintiffs aver that the Defendant was engaged in interstate commerce

and in the practice of selling goods as a public accommodation.

       16.    Plaintiffs also aver that the Defendant has developed a method of

operation, an atmosphere, and a reputation that have often been unfriendly and/or

openly hostile to African-American customers, even though African-American customers

frequently purchase goods and services there.

       17.    Upon information and belief, the Plaintiffs aver that no Caucasian

customers are treated similarly.    Plaintiffs aver that the Defendant’s actions were

representative of, or a part and parcel of, a pattern and practice of rude and unequal

treatment accorded by the Defendant to its African-American customers, as opposed to

its different and better treatment accorded to Caucasian customers.

       18.    As a proximate cause of Defendant's afore-described actions in

discriminating against the Plaintiffs, due to their African-American race, the Plaintiffs

were injured and damaged, as set forth in paragraphs 1 through 13 above. In addition,

the Plaintiffs have suffered considerable mental and emotional anguish.




                                           4
      Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 5 of 7




                                   PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, the Plaintiffs respectfully prays that

this Court grant the following relief:

       a)     Judgment declaring that the Defendant discriminated against the Plaintiffs,

on the basis of their race;

       b)     An award of compensatory damages, including for mental anguish, to

which the Plaintiffs may be entitled;

       c)     An award of all court costs and fees, including those incurred for seeking

administrative relief; and

       d)     Such further, other and different relief as the Court may deem appropriate

and necessary.

                     V. PLAINTIFFS’ SECOND CAUSE OF ACTION

    VIOLATION OF TITLE VII OF 42 U.S.C. § 1981 FOR RACE DISCRIMINATION
                          AND RACIAL PROFILING

       19.    Plaintiffs repeat, reallege and incorporate by reference paragraphs 1

through 13 above, the same as if more fully set forth herein, and further aver that the

Defendant's actions toward the Plaintiffs violated their right to be free of racial

discrimination 42 U.S.C. § 1981, et seq.

       20.    The Plaintiffs are African-Americans but are all native-born citizens of the

United States of America and residents of the State of Alabama.

       21.    The Defendant and its agents intentionally and deliberately discriminated

against the Plaintiffs and profiled them on the basis of their African-American race.




                                            5
      Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 6 of 7




       22.    Plaintiffs aver that Defendant denied them the right to make and enforce

contracts on the same basis as white customers, when Defendant demanded the Perry

family exit the pool and refused to return their money.

       23.    As a proximate cause of Defendant's afore-described actions in

discriminating against the Plaintiffs, due to their race, Plaintiff was injured and damaged,

as set forth in paragraphs 1 through 11 above. In addition, the Plaintiffs have suffered

considerable mental and emotional anguish.

                                   PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, the Plaintiffs respectfully prays that

this Court grant the following relief:

       a)     Judgment declaring that the Defendant discriminated against the Plaintiffs,

on the basis of their race;

       b)     An award of compensatory damages, including for mental anguish, to

which the Plaintiffs may be entitled;

       c)     An award of all court costs and fees, including those incurred for seeking

administrative relief; and

       d)     Such further, other and different relief as the Court may deem appropriate

and necessary.

                                     V. JURY DEMAND

       Plaintiffs hereby request trial by jury on all issues so triable.

       Respectfully submitted this 21st day of April 2020.


                                             /s/ Julian L. McPhillips, Jr.
                                            Julian L. McPhillips, Jr.
                                            One of the Attorneys for Plaintiffs



                                               6
     Case 1:20-cv-00123-ECM-SMD Document 13 Filed 04/21/20 Page 7 of 7




Julian L. McPhillips, Jr.
Chase Estes
MCPHILLIPS SHINBAUM, L.L.P.
516 S. Perry Street
Montgomery, AL 36104
Telephone: (334) 262-1911
Facsimile: (334) 263-2321
julianmcphillips@msg-lawfirm.com
cestes@msg-lawfirm.com

Johnny L. Adams
JOHNNY ADAMS LAW FIRM, LLC
324 Ellis Street
Union Springs, AL 36089
johnny@johnnyadamslaw.com

                              CERTIFICATE OF SERVICE

        I hereby certify that on this the 21st day of April 2020, I served the foregoing via
U.S. Mail and will serve a copy of the same via private process server to the Defendant
at the following address :

The City of Dothan, Alabama
d/b/a Water World Water Park
c/o F. Lenton White, City Attorney
City of Dothan, Alabama
126 North St. Andrews Street, Suite 313
Dothan, Alabama 36302


                                                 /s/ Julian L. McPhillips, Jr.
                                                 OF COUNSEL




                                             7
